Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 29, 2010                                                                                                Marilyn Kelly,
                                                                                                                     Chief Justice

  141339 & (65)                                                                                        Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  GERALD EDWARDS,                                                                                      Alton Thomas Davis,
           Plaintiff-Appellee,                                                                                            Justices

  v                                                                  SC: 141339
                                                                     COA: 280023
                                                                     Washtenaw CC: 06-000782-AV
  CAPE TO CAIRO, L.L.C.,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the March 18, 2010 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

         MARKMAN, J. (dissenting).

          In the summer of 2001, plaintiff planned a trip to Africa. He prepaid defendant, a
  tour operator, for trip expenses, including airline tickets. After the 9/11 disaster, plaintiff
  cancelled the trip and sought a refund of his prepayments. The airlines that received
  these prepayments provided full refunds, but defendant sought to retain a portion of
  plaintiff’s prepayments. The district court ruled that defendant must return all of the
  prepayments and pay attorney fees under the Michigan Consumer Protection Act
  (MCPA), and the circuit court and the Court of Appeals affirmed.
          Defendant’s contract clearly states that “a minimum fee of $75 [is imposed] on all
  returned/cancelled tickets.” Nothing in this contract states that this fee will only be
  charged where the airlines also charge such a fee. This is defendant’s own fee, and
  plaintiff, by contracting with defendant to pay for tour expenses on his behalf, agreed to
  the cancelled ticket fee. Therefore, I would reverse the Court of Appeals in relevant part.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 29, 2010                    _________________________________________
          s1026                                                                 Clerk